UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7019


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN EARL POLLARD, a/k/a James Earl Edwards,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:93-cr-00287-JCC-1; 1:96-cv-707)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Earl Pollard, Appellant Pro Se.         Patrick Joseph
Finnerty, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen    Earl   Pollard       seeks    to    appeal       the   district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)         (2006).              A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this     standard         by      demonstrating         that

reasonable     jurists      would    find      that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief     on   procedural       grounds,         the       prisoner     must

demonstrate     both    that   the   dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

We   have   independently      reviewed      the     record       and   conclude     that

Pollard has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral    argument     because       the       facts     and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3